Citation Nr: 1229573	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO. 08-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder and anxiety disorder. 

2. Entitlement to service connection for insomnia, claimed as a sleep disorder. 

3. Entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder prior to January 17, 2012 and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The August 2007 rating decision granted service connection for major depressive disorder and assigned an initial 30 percent evaluation. It denied the Veteran's claims for service connection for an acquired psychiatric disorder and insomnia.

The Board has rephrased the Veteran's claims for bipolar disorder and an anxiety disorder as a claim for entitlement to service connection for an acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In August 2007, the Veteran filed a Notice of Disagreement (NOD) to the August 2007 rating decision. As discussed below, the Board has construed her NOD to encompass not only the service connection issues but the initial disability evaluation for major depressive disorder. Therefore, the August 2007 rating decision is still active with regard to the issue of entitlement to an increased evaluation for major depressive disorder. 

During the pendency of the appeal, a June 2012 rating decision increased the Veteran's disability rating for major depressive disorder from 30 percent to 50 percent, effective January 17, 2012. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in July 2012 before the undersigned. A copy of the transcript has been associated with her claims file. 

The issue of entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder prior to January 17, 2012 and to an evaluation in excess of 50 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2012, prior to the promulgation of a decision on the issues of entitlement to service connection for an acquired psychiatric disorder and insomnia, the Veteran withdrew her appeals at her hearing. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2. The criteria for withdrawal of the Veteran's appealed claim for service connection for insomnia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the Veteran or by her authorized representative. 38 C.F.R. § 20.204. 

At her July 2012 hearing before the Board, the Veteran withdrew her appeal as to entitlement to service connection for an acquired psychiatric disorder and insomnia. The Veteran's statement indicating her intention to withdraw the appeal as to these issues, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).

At her hearing, she and the undersigned agreed that the service connection issues listed above should be dismissed. Instead, the undersigned has interpreted the Veteran's timely NOD to the August 2007 rating decision to also challenge the initial assignment of a 30 percent evaluation for major depressive disorder. 38 C.F.R. § 20.201 (2011). Therefore, the issue on appeal is entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder prior to January 17, 2012 and to a disability evaluation in excess of 50 percent thereafter. 

Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder is dismissed. 

The appeal of entitlement to service connection for insomnia is dismissed. 


REMAND

As discussed above, the Veteran submitted a timely August 2007 NOD to the August 2007 rating decision that granted service connection for major depressive disorder and assigned an initial 30 percent evaluation. At the time of her NOD, the RO did not consider it to include disagreement with the initial 30 percent evaluation for major depressive disorder. As a result, when the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in January 2012, the RO interpreted it as a new claim for an increased evaluation for major depressive disorder. The RO increased her rating for major depressive disorder from 30 percent to 50 percent effective on January 17, 2012, the date her new claim was received. 

As the August 2007 NOD was timely, the August 2007 rating decision is not final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2011); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011). As a result, the RO must issue a Supplemental Statement of the Case (SSOC) that considers all evidence as to her disability going back to August 2007, when she first filed her claim for major depressive disorder. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. The RO must readjudicate the issue of entitlement to an initial disability evaluation in excess of 30 percent for major depressive disorder prior to January 17, 2012 and to an evaluation in excess of 50 percent thereafter. The RO must consider all relevant evidence going back to when the Veteran first filed her claim in August 2007. If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


